DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 8/27/2021, are acknowledged.  Claims 1-21 are pending.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapsak et al. (US 2018/0333897) as evidenced by Ketchum, Career Trend webpage dated 12/14/2018 (in file, dated 4/12/201 not listed on IDS)  in view of  Griff, Film Lines (Canadian Plastics Industry Association, Winter 2003).
	Regarding claim 1, Tapsak et al. relates to “[m]ethods of transforming an ultra-high molecular weight polymer into a processable material and compositions resulting from those methods.”  Abstract.   By way of example, Tapsak et al. teaches injection moldable as processable material.  See para. [0005].   Further, Tapsak et al. teaches “the processed polymer composition includes treating the sheared polymer composition so that it achieves a melt flow index of at least 0.01  . . . or at least 2” (current claim 2).  Para. [0089].  Tapsak et al. teaches that “‘melt flow index’ values are provided in grams per 10 minutes as measured according to ASTM D1238-13 Procedure A at 190º C/2.16 kilogram (kg).”  Although Tapsak et al. does not teach ISO Test 1133, as evidenced by Ketchum, one of ordinary skill in the art would consider ISO Test 1133 and ASTM D1238 to be “technically equivalent.”  Tapsak et al. also teaches that “the melt viscosity of a polymer increases as it molecular weight increases.”  Para. [0003].   Tapsak et al. also teaches that “[t]he composition may include any suitable polymer or combination of 5 g/mol” (current claims 4 and 5).  Although Tapsak et al. does not teach a Viscosity Number of greater than about 400 cm3 and less than about 900 cm3/g when tested according to ISO Test 1628-3 or molecular weight according to ASTM Test D4020, “the claimed subject matter is not presumed to change as a function of how one elects to measure it.”  In re Huai-Hung Kao, 639 F.3d 1057, 1066, 98 U.S.P.Q.2d 1799, 1806, 2011 BL 128401, at *7 (Fed. Cir. 2011).
	Tapsak et al. does not teach “a load of 21.6 kg.”
	Griff explains melt index.  According to Griff, 
melt index (or MI, or melt flow index, or MFI) is a measure of melt viscosity, but it’s the inverse of real viscosity – that is, a resin with low viscosity (soupy, easy flow) has a high melt index, and vice versa . . . because viscosity is push over flow, that means more force is needed to push them through a passage such as a die or screw channel.  If viscosity is push over flow, its inverse, melt index, is flow over push, or the amount of flow for a given amount of push, and a low melt index means a resin that flows with more difficulty, and therefore needs more power, may run hotter, but yields a stronger product . . . For polyethylenes, by far the most common conditions are 190 C and 2.16 kg force, which correspond to Condition E in ASTM test D1238. For polypropylene, the temperature is 230 C, and for some polyethylenes the load is increased to 21.6 kg, which is called the High Load Melt Index, or HLMI. This is typically used for very low-flow materials, to reduce the test error and get more manageable numbers

Col. 1.  (emphasis in original).
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention that the claimed subject matter would have been taught and/or suggested by the combination of Tapsak et al. and Griff.  That is, one of ordinary skill in the art would have known from Tapsake et al. that high molecular weight polyethylene polymer having the claimed melt flow index, albeit at a lower load, would have been used in injection molding to make polymeric articles.  It also would have been within an ordinarily skilled artisan’s purview to increase that load to 21.6 kg for some polyethylene for very low-flow 
Regarding claims 6-8, insofar as the particular properties measured according to the recited tests are not taught, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, the properties are considered to be present because the subject matter scope of claim 1 is made obvious in view of Tapsak et al. and Griff.
Regarding claims 9 and 10, Tapsak et al. teaches that the starting polymer includes at least 99 wt %. 
Regarding claim 11, Tapsak et al. teaches “[t]he composition may include, for example, a polyethylene . . . a polypropylene . . . or a combination thereof (for example, mixtures and copolymers thereof).”  Para. [0113]. 
	Regarding claim 12, Tapsak et al. teaches the processed polymer composition may include an antioxidant.  See para. [0105].   This reads on an active pharmaceutical ingredient.
Regarding claim 13, Tapsak et al. teaches the processed polymer composition may include a dye, a pigment and/or a colorant.  See para. [0105].   This reads on an imaging agent.
	Regarding claim 14-21, Tapsak et al. discloses various articles that embody the claimed articles.   See para. [0136].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S CABRAL/Primary Examiner, Art Unit 1618